DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/21/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to the claims have been withdrawn; and (2) the 35 U.S.C. 112(b) rejection has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 2, 4-6, 8-13, 15, 17-22, 24, and 25
Withdrawn claims: None
Previously cancelled claims: 3, 7, 14, 16, 23, and 26-31
Newly cancelled claims: None
Amended claims: 1, 6, 10-12, 15, 18, 19, 21, 22, 24, and 25 
New claims: None
Claims currently under consideration: 1, 2, 4-6, 8-13, 15, 17-22, 24, and 25
Currently rejected claims: 1, 2, 4-6, 8-13, 15, 17-22, 24, and 25
Allowed claims: None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 9, 10, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Baets (WO 2016/097068 A1).
Regarding claim 1, De Baets discloses a chocolate composition comprising cacao mass, cacao butter, an emulsifier, and saccharides (p. 67, ¶6 – p. 68, ¶1) containing allulose (p. 61, ¶1), wherein the saccharides contain allulose at 2-50 parts by weight based on 100% by weight of the chocolate composition (specifically, 18-78% by weight) (p. 68, ¶7, table), wherein the allulose is uniformly dispersed in chocolate (p. 69, ¶2), and wherein the composition comprises particles having a particle size of about 15-40 µm (p. 69, ¶3).
As for claim 2, De Baets discloses the chocolate as being dark chocolate (p. 70, ¶3) or milk chocolate (p. 68, ¶6, where the use of milk or milk powder would result in milk chocolate), wherein the chocolate composition comprises 5-95 parts by weight cacao mass (specifically, 10-80 wt.%) and 5-50 parts by weight cacao butter (specifically, 6.5-16.5 wt.%) based on 100 parts by weight of the solid content of the chocolate composition (p. 68, ¶7, table).
As for claim 5, De Baets discloses the emulsifier as being lecithin (p. 68, ¶5), which the present specification admits has an HLB value of 0 to 6 (p. 6, ¶6 – p. 7, ¶1).
As for claim 6, De Baets discloses the saccharides as further comprising sucrose (p. 13, ¶6).
As for claim 9, De Baets discloses the composition comprising flavoring agent at 0.0005-2 parts by weight based on 100 parts by weight of the solid content of the composition (p. 58, ¶3; pp. 57-58, bridging table, last line, wherein the flavor enhancer is at 0.1-0.3% in a sugar replacement composition; p. 68, ¶7, table, where the sugar replacement composition is incorporated into the chocolate in an amount of 18-78% by weight).
As for claim 10, De Baets discloses the chocolate composition as being prepared by a preparation method of a chocolate composition comprising cacao mass, cacao butter, saccharides containing allulose and an emulsifier, comprising: providing cacao mass, cacao butter, and saccharides (p. 68, ¶7, table; p. 69, ¶1), obtaining a primary conching product in which allulose is uniformly dispersed, by primary conching under a temperature condition of 45 to 60°C, and a second step of conching involving adding an emulsifier to the primary conching product under a temperature condition of 45 to 60°C (p. 69, ¶1 – p. 70, ¶1), and a step of tempering and molding (p. 70, ¶¶3-4).
As for claim 15, De Baets discloses a preparation method of a chocolate composition comprising cacao mass, cacao butter, saccharides containing allulose and an emulsifier (p. 67, ¶6 – p. 68, ¶1; p. 61, ¶1), comprising: providing a raw material comprising cacao mass, cacao butter, and saccharides (p. 68, ¶7, table; p. 69, ¶1) containing allulose (p. 61, ¶1), wherein the saccharides contain allulose at 2-50 parts by weight based on 100% by weight of the chocolate composition (specifically, 18-78% by weight) (p. 68, ¶7, table), obtaining a primary conching product in which allulose is uniformly dispersed, by primary conching the raw material under a temperature condition of 45 to 60°C, and a second step of conching involving adding an emulsifier to the primary conching product under a temperature condition of 45 to 60°C (p. 69, ¶1 – p. 70, ¶1), and a step of tempering and molding (p. 70, ¶¶3-4), wherein the composition comprises particles having a particle size of about 15-40 µm (p. 69, ¶3).
As for claim 17, De Baets discloses adding the emulsifier in a liquid phase (p. 70, ¶2).
As for claim 19, De Baets discloses the steps of providing ingredients, and obtaining primary and secondary conching products as being performed while a conching process is carried out (De Baets, p. 69, ¶1 – p. 70, ¶1).
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Baets (WO 2016/097068 A1) in view of Nielsen et al. (U.S. 2016/0066593 A1).
 Regarding claim 4, De Baets discloses the composition according to claim 1 and further discloses the composition comprising dairy product powder (p. 68, ¶6, “milk powder”).
De Baets does not disclose the composition as comprising from 5-50 parts by weight diary product powder based on 100 parts by weight of the solid content of the total chocolate composition.
However, Nielsen et al. discloses the incorporation of dairy powder into a chocolate in an amount of at least 15% ([0049]-[0050], [0031]).
It would have been obvious to one having ordinary skill in the art to incorporate dairy product powder as taught in De Baets in an amount ranging from 5-50 parts per 100 parts of the solid content of the total chocolate composition. Since De Baets does not disclose a suitable concentration for such an ingredient a skilled practitioner would be motivated to consult Nielsen et al. for additional instruction. Since Nielsen et al. discloses incorporating dairy powder into a chocolate composition in an amount of at least 15% ([0049]-[0050]), a skilled practitioner would find it obvious to incorporate dairy product powder into the product of De Baets in an amount ranging from 5-50 parts per 100 parts of the solid content of the total chocolate composition.
Claims 8, 11-13, 18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over De Baets (WO 2016/097068 A1).
As for claim 8, De Baets discloses the saccharides as being provided as a mixed syrup (p. 61, ¶5 – p. 62, ¶3), where the allulose may be combined with oligosaccharides (p. 38, ¶1; p. 60, ¶4; p. 61, ¶1). Though De Baets does not specifically disclose the allulose as comprising 1-99.9 parts by weight based on 100 parts by weight of the solid content of the total mixed saccharide, the reference does indicate that the amount of allulose is “not particularly limited” (p. 61, ¶3). Since the claimed ratio is especially broad, it would be obvious to provide allulose in a mixture in an amount ranging from 1 to 99.9 parts per 100 parts by weight of the total mixed saccharide.
As for claim 11, De Baets discloses that the order of mixing ingredients is not particularly limited and that mixing may occur at temperatures ranging from 30-60°C (p. 69, ¶2). De Baets further discloses that conching may occur at temperatures starting in the range of 40-50°C and may increase to as high as 90°C (p. 69, ¶4 – p. 70, ¶1). De Baets also discloses the saccharides as being added in the form of a powder (p. 61, ¶5 – p. 62, ¶3). Thus, although De Baets does not specifically disclose initially melting cacao mass and cacao butter at a temperature in the range of 70-80°C to cool a cacao paste and mixing saccharides at a temperature of 50-60°C, the general instruction in De Baets regarding the mixing and heating steps renders the claimed sequence of steps obvious to a skilled practitioner. MPEP 2144.05 II (“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”), MPEP 2144.04 IV C (“Selection of any order of mixing ingredients is prima facie obvious.”).
As for claim 12, De Baets as modified by Paggios et al. discloses the steps of providing ingredients, and obtaining primary and secondary conching products as being performed while a conching process is carried out (De Baets, p. 69, ¶1 – p. 70, ¶1; Paggios et al., [0044]).
As for claim 13, De Baets discloses that the order of mixing ingredients is not particularly limited and that mixing may occur at temperatures ranging from 30-60°C (p. 69, ¶2). De Baets further discloses that conching may occur at temperatures starting in the range of 40-50°C and may increase to as high as 90°C (p. 69, ¶4 – p. 70, ¶1). De Baets also discloses the saccharides as being added in the form of a powder (p. 61, ¶5 – p. 62, ¶3). Thus, although De Baets does not specifically disclose initially melting cacao mass and cacao butter at a temperature in the range of 40-60°C and mixing powder of saccharides, the general instruction in De Baets regarding the mixing and heating steps renders the claimed sequence of steps obvious to a skilled practitioner. MPEP 2144.05 II; MPEP 2144.04 IV C. De Baets further discloses performing refining treatment to the mixture to prepare a flake-shaped refined mixture (p. 69, ¶3, where the use of refiner rolls is interpreted as indicating that the particles would be flake-shaped).
As for claim 18, De Baets discloses that the order of mixing ingredients is not particularly limited and that mixing may occur at temperatures ranging from 30-60°C (p. 69, ¶2). De Baets further discloses that conching may occur at temperatures starting in the range of 40-50°C and may increase to as high as 90°C (p. 69, ¶4 – p. 70, ¶1). De Baets also discloses the saccharides as being added in the form of a powder (p. 61, ¶5 – p. 62, ¶3). Thus, although De Baets does not specifically disclose initially melting cacao mass and cacao butter at a temperature in the range of 70-80°C while conching, preparing and cooling a cacao paste, followed by mixing saccharides powder at a temperature of 50-60°C, the general instruction in De Baets regarding the mixing and heating steps renders the claimed sequence of steps obvious to a skilled practitioner. MPEP 2144.05 II; MPEP 2144.04 IV C.
As for claim 21, De Baets discloses that the order of mixing ingredients is not particularly limited and that mixing may occur at temperatures ranging from 30-60°C (p. 69, ¶2). De Baets further discloses that conching may occur at temperatures starting in the range of 40-50°C and may increase to as high as 90°C (p. 69, ¶4 – p. 70, ¶1). De Baets also discloses the saccharides as being added in the form of a powder (p. 61, ¶5 – p. 62, ¶3). Thus, although De Baets does not specifically disclose initially melting cacao mass and cacao butter at a temperature in the range of 70-80°C while conching to produce cacao paste, followed by mixing saccharides powder and conching at a temperature of 45-60°C to obtain a conching product in which allulose is uniformly dispersed, the general instruction in De Baets regarding the mixing and heating steps renders the claimed sequence of steps obvious to a skilled practitioner. MPEP 2144.05 II; MPEP 2144.04 IV C.
As for claim 22, De Baets discloses that the order of mixing ingredients is not particularly limited and that mixing may occur at temperatures ranging from 30-60°C (p. 69, ¶2). De Baets further discloses that conching may occur at temperatures starting in the range of 40-50°C and may increase to as high as 90°C (p. 69, ¶4 – p. 70, ¶1). De Baets also discloses the saccharides as being added in the form of a powder (p. 61, ¶5 – p. 62, ¶3). Thus, although De Baets does not specifically disclose initially melting cacao mass and cacao butter at a temperature in the range of 40-60°C and mixing powder of saccharides, the general instruction in De Baets regarding the mixing and heating steps renders the claimed sequence of steps obvious to a skilled practitioner. MPEP 2144.05 II; MPEP 2144.04 IV C. De Baets further discloses performing refining treatment to the mixture to prepare a flake-shaped refined mixture (p. 69, ¶3, where the use of refiner rolls is interpreted as indicating that the particles would be flake-shaped).
As for claim 24, De Baets discloses that the order of mixing ingredients is not particularly limited and that mixing may occur at temperatures ranging from 30-60°C (p. 69, ¶2). De Baets further discloses that conching may occur at temperatures starting in the range of 40-50°C and may increase to as high as 90°C (p. 69, ¶4 – p. 70, ¶1). De Baets also discloses the saccharides as being added in the form of a powder (p. 61, ¶5 – p. 62, ¶3) and the addition of dairy powder (p. 68, ¶6, “milk powder”). Thus, although De Baets does not specifically disclose initially preparing a cacao paste by melting cacao mass and cacao butter while conching at a temperature in the range of 70-80°C, cooling the cacao paste, followed by mixing saccharides powder and powder of the dairy product at a temperature of 50-60°C, the general instruction in De Baets regarding the mixing and heating steps renders the claimed sequence of steps obvious to a skilled practitioner. MPEP 2144.05 II; MPEP 2144.04 IV C.
As for claim 25, De Baets discloses that the order of mixing ingredients is not particularly limited and that mixing may occur at temperatures ranging from 30-60°C (p. 69, ¶2). De Baets further discloses that conching may occur at temperatures starting in the range of 40-50°C and may increase to as high as 90°C (p. 69, ¶4 – p. 70, ¶1). De Baets also discloses the saccharides as being added in the form of a powder (p. 61, ¶5 – p. 62, ¶3) and the addition of dairy powder (p. 68, ¶6, “milk powder”). Thus, although De Baets does not specifically disclose initially mixing cacao mass, cacao butter, saccharides, and dairy powder at a temperature in the range of 40-60°C, the general instruction in De Baets regarding the mixing and heating steps renders the claimed sequence of steps obvious to a skilled practitioner. MPEP 2144.05 II; MPEP 2144.04 IV C. De Baets further discloses performing refining treatment to the mixture to prepare a flake-shaped refined mixture (p. 69, ¶3, where the use of refiner rolls is interpreted as indicating that the particles would be flake-shaped).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over De Baets (WO 2016/097068 A1) as applied to claim 18 above, and further in view of Wang et al. (U.S. 2016/0037795 A1).
Regarding claim 20, De Baets discloses the method of claim 18.
The cited prior art does not specifically disclose the process of producing the cacao mass.
However, Wang et al. discloses that traditional chocolate making methods involve fermenting and drying cocoa beans, removing their hulls, pulverizing and then roasting them in order to produce the cacao mass ([0003]-[0004]).
It would have been obvious to one having ordinary skill in the art to perform the preparatory steps for obtaining cacao mass as disclosed in Wang et al. when performing the method of De Baets. Since De Baets indicates that the disclosed method is considered to be representative of a typical chocolate production process (p. 67, ¶6) but does not elaborate on certain steps of the process, a skilled practitioner would be motivated to consult Wang et al. for further detail related to the chocolate production process. The disclosure of Wang et al. renders the claimed steps of obtaining cacao mass via fermenting and drying cacao beans, removing the hulls, pulverization, and roasting obvious to a skilled practitioner.
Response to Arguments
Claim Objections: Applicant has overcome the objections of claims 24 and 25 based on amendments to the claims. Accordingly, the claim objections have been withdrawn.
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 11 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1, 2, 5, 6, and 9 over De Baets; and 35 U.S.C. § 103(a) of claim 4 over De Baets and Nielsen et al.; claim 8 over De Baets; claims 10-13, 15, 17-19, 21, 22, 24, and 25 over De Baets and Paggios et al.; and claim 20 over De Baets, Paggios et al., and Wang et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that allulose is difficult to disperse in chocolate due to a “tangling phenomenon” that occurs during conching, such that conching cannot be carried out (Applicant’s Remarks, p. 8, ¶2). Applicant asserted that although De Baets teaches a mixing step, the reference fails to teach or suggest that the allulose is uniformly dispersed (Applicant’s Remarks, p. 9, ¶1).
However, although the present specification mentions a “tangling phenomenon” (p. 3, ¶2), no explanation is provided as to what the “tangling phenomenon” actually entails. Further, no description is provided as to the conditions under which such a phenomenon occurs (e.g., allulose concentration, degree to which it impedes uniform dispersion, whether it occurs under all possible conching parameters). The alleged problem is thus not accorded appreciable persuasive weight, since it is not adequately described. Further, the Applicant claims to have overcome the alleged problem by simply maintaining the conching temperature within a range of 45-60°C (p. 14, ¶3). De Baets discloses that conching may occur at a temperature in the range of 40-90°C (p. 69, ¶4 – p. 70, ¶1), which wholly encompasses the claimed range. De Baets also implicitly indicates that the mixing step would result in a uniform dispersion of ingredients (p. 69, ¶2), since there is no indication that the ingredients are not uniformly dispersed. Applicant has not persuasively shown that the mixture of De Baets would not comprise uniformly dispersed components or that the process of De Baets would result in the “tangling phenomenon”. As such, Examiner maintains that the disclosure of De Baets is adequate to deem the present claims anticipated/obvious as detailed in the claim rejections.
Applicant further argued that the method of claim 15 requires the addition of emulsifier during the conching step and that “the first and second conching steps are performed under the same temperature condition” (Applicant’s Remarks, p. 9, ¶2). Applicant noted that “De Baets explicitly states that emulsifying agent and/or part of the cocoa butter are not added in the first step but only at a later stage,” preferably after conching (Applicant’s Remarks, p. 9, ¶3). Applicant also asserted that De Baets teaches that when conching occurs in multiple stages that it is performed at step-wise temperature increase, which Applicant alleged results in the reference failing to teach “that the two conching steps are performed under the same temperature condition” (Applicant’s Remarks, p. 9, ¶3 – p. 10, ¶1).
Regarding the addition of emulsifier, De Baets teaches that adding emulsifier after conching is merely a preferred embodiment: “According to one embodiment, emulsifying agent and/or part of the cocoa butter are not added in the first step but only at a later stage. It is preferred to add the emulsifying agent at a later step, namely after conching. Even more preferably, the entire amount of lecithin as well as a part of the cocoa butter are added later, after the conching step.” (p. 69, ¶1). MPEP 2123 II states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Examiner thus maintains that De Baets is properly interpreted as broadly teaching the addition of emulsifier at any point in the process (“In a first step, essential ingredients and optionally present ingredients are provided. …In a next step, the ingredients are mixed.”, p. 69, ¶¶1-2), with only preferred addition times being indicated.
Regarding the step-wise temperature increase in De Baets, present claim 15 does not require the two conching steps to be performed at the same temperature, but merely requires they both be performed within the range of 45-60°C. The step-wise increase of De Baets falls within the scope of claim 15 where the starting temperature may be at a temperature in the range of 40-50°C, only two steps may occur, and the subsequent step may be an increase as low as 3°C (p. 69, ¶4 – p. 70, ¶1). Applicant’s argument is thus unpersuasive due to being narrower in scope than what is actually claimed.
Even if the claim was required to limit the first and second conching steps to occur at the same temperature, the only distinction between the two steps is the addition of emulsifier. Since De Baets may be interpreted broadly as teaching the addition of emulsifier at any point in the process, simply adding the emulsifier during what would be considered a first step of De Baets would meet a claim limitation requiring a “first” step and a “second” step.
The rejections of claims 1 and 15 have been maintained herein.
The rejections of claims 2, 4-6, 8-13, 17-22, 24, and 25, which depend from claims 1 and 15, variously, and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 2, 4-6, 8-13, 15, 17-22, 24, and 25 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793